This proceeding seeks to review by certiorari a decree entered in said cause, May 23, 1924. July 15, 1924, a motion was made in this court to dismiss the case because the claim of appeal came too late. August 27, 1924, a motion was made in this court to dismiss the writ of certiorari because the return day had elapsed, and the writ had not been served on Judge Dunham, and for other reasons. Both motions were held until the argument of the case.
The original case is a chancery case. A final decree was entered May 23, 1924. On the same day a *Page 85 
20-day stay order was entered. Nothing further was done of record until June 12, 1924, when a claim of appeal was filed. No order to extend the time to perfect the appeal after the 20-day period was ever entered. June 17, 1924, a motion was made to strike from the files the claim of appeal because it came too late. Before this motion was decided, and on June 21, 1924, the writ of certiorari was issued out of this court for the purpose already stated.
This court has many times clearly and positively stated that all rights for redress by writ of error or appeal are lost unless the time for perfecting same is extended during the 20 days after the entry of the judgment or decree. Miley v.Johnson, 217 Mich. 415; Soper v. Tuscola Circuit Judge,223 Mich. 320; Walker v. Wayne Circuit Judge, 226 Mich. 393.
Having lost their right to appeal by the lapse of time, we do not think that through the use of the writ of certiorari defendants can reach the same result as though they had appealed in time.
The writ is dismissed, with costs to the appellee.
McDONALD, C.J., and CLARK, BIRD, SHARPE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 86